UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end:June 30, 2008 Date of reporting period: December 31, Item 1 – Semi-Annual Report for the Period Ended December 31, JPMorgan Funds Value Opportunities Fund SEMI-ANNUAL REPORT SIX MONTHS ENDED DECEMBER 31, 2007 (UNAUDITED) CONTENTS President’s Letter  1 Investment Adviser’s Report  2 Schedule of Portfolio Investments 4 Financial Statements 7 Financial Highlights 12 Notes to Financial Statements 14 Schedule of Shareholder Expenses 18 Directors 19 Results of Meeting of Shareholders 20 Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee offuture performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Please note that current performance may be higher or lower than the performance data shown in this report. Certain Fund fees are currently being waived. Removal of the waivers would reduce returns. Investors should carefully read the Fund prospectus, which includes information on the Fund’s investment objective and risks as well as charges and expenses along with other information. Investors should review the information in the prospectus carefully before investing. For up to date month-end performance information, or to receive a Fund prospectus, please call 1-800-480-4111. Please read carefully before investing or sending money. JPMorgan Value Opportunities Fund PRESIDENT’S LETTER FEBRUARY 8, 2008 (Unaudited) Dear Fellow Shareholders: For the six months ended December 31, 2007, JPMorgan Value Opportunities Fund Class A shares were down 8.4%, cancelling out the Fund’s strong performance during the first half of 2007. For calendar year 2007 Class A shares were down 1.5% on a total return basis, with income and capital gains distributions paid in December. The second half of 2007 was a difficult period for the U.S. stock market. As defaults spread in the sub-prime mortgage market, financial institutions and other holders of mortgage-backed debt obligations were forced to lower the value of many of these holdings. Credit markets threatened to close down. The stocks of many financial institutions fell dramatically while the stock market became far more volatile, experiencing numerous days on which the Dow Jones Industrial Index moved up or down more than 100 points. The fourth quarter of 2007 was particularly difficult with nearly all major stock indexes falling in value. For the six months ended December 31, 2007, the Standard & Poor’s 500 Composite Index was down 1.4% and the Russell 1000 Value Index, the Fund’s benchmark, was down 6.0%. Value stocks suffered more than growth-oriented stocks during this period. While some industry sectors did not perform well during the second half of 2007, some did. The consumer staples, energy and utility sectors continued to perform well.
